     Case 2:15-cv-00668-JCM-CWH Document 92 Filed 01/16/19 Page 1 of 3



     WRIGHT, FINLAY & ZAK, LLP
 1
     Bradley T. Wibicki, Esq.
 2   Nevada Bar No. 11321
     Yanxiong Li, Esq.
 3   Nevada Bar No. 12807
     7785 W. Sahara Ave., Suite 200
 4
     Las Vegas, NV 89117
 5   (702) 475-7964; Fax: (702) 946-1345
     yli@wrightlegal.net
 6   Attorneys for Plaintiff/Counter-Defendant, Carrington Mortgage Services, LLC
 7
                                   UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA

 9    CARRINGTON MORTGAGE SERVICES,                      Case No.: 2:15-cv-00668-JCM-CWH
10    LLC, a California limited liability company,

11                   Plaintiff,                          STIPULATION AND ORDER TO
                                                         EXTEND DEADLINE TO FILE REPLY
12           vs.                                         IN SUPPORT OF MOTION TO
13                                                       RECONSIDER ORDER DENYING
      RLP MERCER VALLEY, LLC, an unknown                 PLAINTIFF’S MOTION FOR
14    limited liability company; SHADOW SPRINGS          SUMMARY JUDGMENT
      COMMUNITY ASSOCIATION,
15
16                   Defendants.                         [First request]

17    RLP MERCER VALLEY, LLC,

18                   Counter-Claimant,
19
             vs.
20
      CARRINGTON MORTGAGE SERVICES,
21    LLC, a California Limited Liability Company,
22
                     Counter-Defendant.
23
      RLP MERCER VALLEY, LLC,
24
                     Cross-Claimant,
25
26           vs.

27    SHADOW SPRINGS COMMUNITY
      ASSOCIATION, a Nevada domestic non-
28
      profit Corporation; RED ROCK FINANCIAL



                                                 Page 1 of 3
     Case 2:15-cv-00668-JCM-CWH Document 92 Filed 01/16/19 Page 2 of 3



      SERVICES, LLC, a Delaware limited liability
 1
      company; DOES I through X; and ROE
 2    CORPORATIONS I through X, inclusive,

 3                  Cross-Defendants.
 4
           STIPULATION AND ORDER TO EXTEND DEADLINE TO FILE REPLY IN
 5
           SUPPORT OF MOTION TO RECONSIDER ORDER DENYING PLAINTIFF’S
 6
                       MOTION FOR SUMMARY JUDGMENT [First request]
 7
            Plaintiff/Counter-Defendant, Carrington Mortgage Services, LLC (“Carrington”), and
 8
     Defendant/Counterclaimant, RLP Mercer Valley, LLC (“RLP”) (collectively, the “Parties”), by
 9
     and through their counsel of record, hereby stipulate and agree as follows:
10
            On December 26, 2018, Carrington filed its Motion to Reconsider Order Denying
11
     Plaintiff’s Motion for Summary Judgment [ECF No. 88]. On January 10, 2019, RLP filed its
12
     Opposition to Plaintiff’s Motion for Reconsideration [ECF No. 91] making Carrington’s Reply
13
     deadline January 17, 2019.
14
            The parties agree that Carrington shall have until February 13th , 2019, to file and serve
15
     its Reply in Support of its Motion to Reconsider Order Denying Plaintiff’s Motion for Summary
16
     Judgment.
17
     ///
18
     ///
19
     ///
20
     ///
21
22
23
24
25
26
27
28



                                                 Page 2 of 3
     Case 2:15-cv-00668-JCM-CWH Document 92 Filed 01/16/19 Page 3 of 3




 1          This is the first extension to which the parties have sought regarding this motion.
 2   Carrington seeks additional time due to the recent government shutdown causing delay in
 3   counsel’s ability to obtain approval, as well as allowing counsel to pursue meaningful
 4   settlement discussions to evaluate the possibility of resolving this matter in lieu of continuing
 5   litigation/trial. This extension is not intended to delay these proceedings and granting Plaintiff’s
 6   request will not prejudice any party.
 7          IT IS SO STIPULATED AND AGREED.
 8
     DATED this 16th day of January, 2019.            DATED this 16th day of January, 2019.
 9
10   WRIGHT, FINLAY & ZAK, LLP                        MORTENSON & RAFIE, LLP

11   /s/ Yanxiong Li, Esq.                            /s/ Darius F. Rafie, Esq.
     Bradley T. Wibicki, Esq.                         Darius F. Rafie, Esq.
12
     Nevada Bar No. 11321                             Nevada Bar No. 6465
13   Yanxiong Li, Esq.                                10781 W. Twain Avenue
     Nevada Bar No. 12807                             Las Vegas, NV 89135
14   7785 W. Sahara Ave., Suite 200                   Attorneys for Defendant/Counterclaimant, RLP
     Las Vegas, NV 89117                              Mercer Valley, LLC
15
     Attorneys for Plaintiff/Counter-Defendant,
16   Carrington Mortgage Services, LLC
17
18                                                ORDER

19          PURSUANT to the Stipulation above and for good cause appearing:

20          IT IS HEREBY ORDERED, ADJUDGED AND DECREED that the deadline for the

21   Carrington   to file its Reply in support of the Motion to Reconsider Order Denying Plaintiff’s

22   Motion for Summary Judgment in the above-identified litigation, shall be extended to February

23   13, 2019 .

24          IT IS SO ORDERED.

25
                         January
                    Date this     18,day
                              ______  2019.
                                         of ______________, 2019.
26
27                                                                           ___   _
28                                                 UNITED STATES DISTRICT COURT JUDGE




                                                  Page 3 of 3
